                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

CHARLES EDWARD NAYLOR, #09902                                           PLAINTIFF

v.                                                   CAUSE NO. 1:18-cv-225-LG-RHW

MDOC, MICHELLE HOLLOWAY,
ANGIE HOLLOWAY, JOSEPH ROBERT                                        DEFENDANTS

                                 FINAL JUDGMENT

      This cause is before the Court, sua sponte, for consideration of dismissal.

Pursuant to the Memorandum Opinion and Order issued this date and incorporated

herein by reference,

      IT IS, HEREBY, ORDERED AND ADJUDGED that, Naylor’s § 1983

claims are DISMISSED WITH PREJUDICE as frivolous and for failure to state a

claim pursuant to 28 U.S.C. § 1915 (e)(2)(B)(i)-(ii).

      IT IS, FURTHER, ORDERED AND ADJUDGED that, any habeas corpus

claims Naylor may be asserting in this § 1983 case are DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 24th day of October, 2018.



                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE
